     Case 3:18-cv-00862-REP Document 22 Filed 01/10/19 Page 1 of 1 PageID# 894



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


PAUL PARSHALL, Individually
and on Behalf of All Others
Similarly Situated,

        Plaintiff,
                                                                    '
v.                                           Civil Action No. 3:18cv862

ACCESS NATIONAL CORPORATION,
et al.,

        Defendants.


                                     ORDER


        The plaintiff having filed a NOTICE OF VOLUNTARY DISMISSAL

{ECF No.      21),   it is hereby ORDERED that the MOTION TO DISMISS

PLAINTIFF'S COMPLAINT PURSUANT TO FED.             R.   CIV.   P.   12 {b) ( 6)   OF

DEFENDANT ACCESS NATIONAL CORPORATION AND INDIVIDUAL :DEFENDANTS

(ECF No. 2) and DEENDANT UNION BANKSHARES CORPORATION'S MOTION TO

DISMISS {ECF No. 11) are denied as moot.

        It is so ORDERED.



                                                         /s/
                                     Robert E. Payne
                                     Senior United States District Judge


Richmond, Virginia
Date: January 10, 2019
